Citation Nr: 1621547	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-50 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, or as secondary to service-connected posttraumatic stress disorder (PTSD) and medication therefor.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and medication therefor.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for right lower lumbosacral radiculopathy (claimed as right leg injury), to include as secondary to right ankle disability.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to January 1968, to include service in Vietnam from July 1966 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By those decisions, the RO, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, hypertension, headaches, right ankle disability, and right lower lumbosacral radiculopathy (claimed as right leg injury), and declined to reopen a previously denied claim for service connection for a skin disability, claimed as due to exposure to herbicides.

In submissions dated in January 2009, December 2009, and October 2010, the Veteran's former attorney advanced argument to the effect that the Veteran's hypertension is secondary to service-connected PTSD and medication therefor; that his headaches could be secondary to service-connected disabilities and medication therefor; and that his right lower lumbosacral radiculopathy is secondary to service-incurred right ankle disability.  In addition, recent information from the National Academy of Sciences (NAS) raises the issue of a possible association between hypertension and exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014).  As such, the issues on appeal have been characterized as set forth above, on the title page.

In December 2009, the Veteran requested a personal hearing before a Decision Review Officer (DRO) at the RO.  However, his former attorney withdrew the request in June 2010 as it pertained to issues other than service connection for PTSD.

By a rating decision entered in April 2013, the RO, in pertinent part, granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran filed a notice of disagreement (NOD) with respect to the assigned rating, and he was issued a statement of the case (SOC) in June 2015.  However, the RO closed the appeal in August 2015 for failure to file a timely substantive appeal.  See 38 U.S.C.A. § 7105.  As such, that issue is not before the Board.

In September 2014, while his appeal to the Board was pending, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of attorney J. Bruce.  That action had the effect of revoking the prior power of attorney in favor of attorney D. Huffman.  38 C.F.R. § 14.631(f)(1).

In September 2015, the Veteran and his attorney were notified of the date, time, and location of a Board hearing the Veteran had requested.  See 38 C.F.R. § 20.704(b).  He failed to appear for the hearing, however, and no motion for rescheduling was received.  Accordingly, the request for hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2016, the undersigned granted attorney Bruce's motion to withdraw as the Veteran's representative.  The Board notified the Veteran of that action, and provided him the necessary forms for appointing a new representative.  However, the Veteran did not respond.  As such, he is currently proceeding without representation.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to issues #1, 7and 8, as enumerated on the title page.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in August 2003, the RO denied the Veteran's claim for service connection for a skin disability, claimed as due to exposure to herbicides; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's August 2003 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's August 2003 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a skin disability and raises a reasonable possibility of substantiating the claim.

4.  None of the competent and credible evidence suggests that the Veteran's currently reported right ankle discomfort is in any way associated with an event, injury, or disease in service, or that a chronic disease of the right ankle was manifest to a compensable degree during the one-year period following the Veteran's release from service.

5.  Inasmuch as service connection for right ankle disability has not been established, there is no legal basis for awarding service connection for the Veteran's reported right lower lumbosacral radiculopathy as secondary to the right ankle.

6.  None of the competent and credible evidence suggests that the Veteran's reported right lower lumbosacral radiculopathy is in any way associated with an event, injury, or disease in service, or that a chronic disease of the right leg or low back was manifest to a compensable degree during the one-year period following the Veteran's release from service.


CONCLUSIONS OF LAW

1.  The RO's August 2003 decision, denying service connection for a skin disability, claimed as due to exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.204, 20.1103 (2003).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for right lower lumbosacral radiculopathy (claimed as right leg injury), to include as secondary to right ankle disability, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a skin disability, a right ankle disability, and right lower lumbosacral radiculopathy (claimed as right leg injury).  He maintains that he has had a skin rash on his back ever since serving in Vietnam, where he was exposed to herbicides; that he has had pain and stiffness in his right ankle ever since spraining the ankle during in-service physical training at Fort Benning; that he injured his right leg in Vietnam; and that the disability of his right ankle has led to an alteration in gait that, in turn, has led to strain and sprain in the lumbar spine resulting in impingement of the sciatic nerve and  radiculopathy in the right lower extremity.

I.  Preliminary Matters

A.  Additional Evidence

The AOJ furnished the Veteran SOCs relative to the matters herein decided in December 2009 (pertaining to service connection for right ankle disability, and for right lower lumbosacral radiculopathy as secondary thereto) and April 2013 (pertaining to the skin).  Thereafter, additional medical evidence was added to the record, including additional VA treatment records and examination reports.

The Board has reviewed this evidence, and finds that it does not contain any additional, meaningful information that bears on the etiology of the Veteran's right lower extremity complaints.  Accordingly, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran in connection with the claims related thereto.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).

Moreover, there is no risk that the Veteran will be prejudiced by the Board's reliance on the later-received evidence for the limited purpose of reopening his claim for service connection for skin disability, inasmuch as the AOJ, on remand, will have an opportunity to consider that evidence when adjudicating the claim on the merits in the first instance.  See REMAND, infra.

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

As the Board's decision to reopen the Veteran's claim for service connection for a skin disability is fully favorable, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied with respect to the question of the reopening of that claim.  That matter is moot.  The discussion of the VCAA that follows is limited to the principles that apply to the remaining matters that are currently being adjudicated.
 
1.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the issues that are currently being adjudicated.  By way of VCAA notice letters sent to the Veteran in July 2007 and June 2008, the AOJ informed the Veteran of the information and evidence required to substantiate his claims.  He was notified of his and VA's respective duties for obtaining the information and evidence, and was also informed of the manner in which disability ratings and effective dates are assigned.  No corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the issues that are currently being adjudicated.  All of the Veteran's available service treatment and personnel records have been obtained, as have all records of VA treatment that have been identified as relevant to these particular claims.

The Board acknowledges that no medical examination or opinion has been provided or obtained relative to the Veteran's right lower extremity claims.  However, as discussed in further detail below, the record contains no competent and credible evidence to suggest that the claimed disabilities "may be associated" with an event, injury, or disease in service, or with another service-connected disability, or that a chronic disease of the right ankle, right leg, and/or low back was manifest to a compensable degree during the one-year period following the Veteran's release from service.  As a result, no examination or opinion is required.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to herbicide exposure.  38 C.F.R. § 3.309(e).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including arthritis and organic diseases of the nervous system-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Previously Denied Claim of Entitlement to
Service Connection for Skin Disability

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for a service connection for skin disability, claimed as due to exposure to herbicides, by a decision entered in August 2003.  The RO concluded, in essence, that the evidence then of record did not establish that he had a current, chronic skin disability that was incurred in or aggravated by service, to include as a result of in-service exposure to herbicides.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's August 2003 decision.  See 38 C.F.R. § 3.156(b) (2003).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2003).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's August 2003 decision includes VA treatment records reflecting that the Veteran has a current, chronic rash on his back, identified in problem lists as atopic dermatitis.  The evidence also includes assertions by the Veteran, through his former attorney, that he has had continuity of symptoms since service.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that he has a current skin disability that may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for skin disability is reopened.

B.  Original Claims for Service Connection for Right Ankle Disability and Right Lower Lumbosacral Radiculopathy (Claimed as Right Leg Injury)

There is no real dispute that the record contains competent evidence of persistent or recurrent symptoms of right lower extremity disability.  In his NOD, substantive appeal, and other supporting statements, the Veteran has asserted that he has pain and stiffness in his right ankle, as well as radiating pain down the right lower extremity; which he is competent to do.  The real question here is whether there is any competent and credible evidence that his reported symptoms may be associated with an event, injury, or disease in service, or with another service-connected disability.

The evidence pertaining to the nexus, or link, between the Veteran's reported symptomatology and service includes the Veteran's service treatment records, which are entirely negative for any complaints, treatment, or diagnoses relative to the right lower extremity and lumbar spine.  In December 1967, when the Veteran was examined for separation from service, he explicitly denied any history of swollen or painful joints, cramps in his legs, arthritis or rheumatism, foot trouble, lameness, recurrent back pain, and neuritis.  On physical examination, his spine and lower extremities were found to be normal.

In July 2000, the Veteran presented for treatment of right-sided low back pain that radiated to his right ankle, accompanied by weakness of the right lower extremity.  It was noted that the condition had been progressing since the Veteran developed back pain from lifting a heavy object in June 2000, and that the Veteran denied any previous injury to the back or right lower extremity.  Testing was noted to be suggestive of a right lower lumbosacral radiculopathy.  In August 2000, the condition was noted to be resolving.

In connection with the current claim, as noted above, the Veteran has asserted that he has had pain and stiffness in his right ankle ever since spraining the ankle during in-service physical training at Fort Benning; that he injured his right leg in Vietnam; and that the disability of his right ankle has led to an alteration in gait that, in turn, has led to strain and sprain in the lumbar spine resulting in impingement of the sciatic nerve and radiculopathy in the right lower extremity.

After a full review of the record, including the service records, reports of post-service medical treatment, and statements from the Veteran and his former attorney, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right ankle disability and right lower lumbosacral radiculopathy.

Even assuming, for purposes of argument, that the Veteran sprained his right ankle during basic training, and sustained another injury to his right leg in Vietnam, the record is devoid of any medical evidence suggesting that the Veteran's currently reported symptomatology is in any way associated with an event, injury, or disease in service, or with another service-connected disability.  Nor is there any competent and credible evidence to suggest that an underlying chronic disease, such as arthritis, was manifest to a compensable degree within one year of service.

To the extent the Veteran is attempting to establish a nexus, or link, to service via his own lay statements, the Board notes that a lay witness is competent to provide testimony or statements relating to symptoms or events that the lay witness observed and is within the realm of his or her personal knowledge, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  As noted previously, lay evidence may in some cases be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, while VA must consider such evidence, it "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current right lower extremity symptoms and injuries in service that reportedly occurred more than 40 years ago, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe the rigors of his service, and the fact that injured his right ankle and leg during service, he cannot, as a layperson, provide competent opinion evidence establishing a connection between his current difficulties and service.

To the extent the Veteran is attempting to establish a nexus, or link, to service via an allegation of continuity of symptoms since service, the Board finds such allegation not credible.  As noted, the evidence clearly shows that the Veteran's spine and lower extremities were found to be normal at the time of his separation from service.  His current statements with respect to continuity of right lower extremity symptomatology are contradicted both by the history he reported at separation, when he denied the presence of relevant symptomatology, and by the post-service records from July 2000, where he reported onset of symptoms following a recent lifting injury, with no prior history of injury to his back or right lower extremity.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, his statements with respect to continuity, or recurrence, of symptoms since service are not entitled to any weight.

Based on the foregoing, the Board finds that service connection is not warranted for right ankle disability or right lower lumbosacral radiculopathy.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The Veteran's claim for service connection for a skin disability, claimed as due to exposure to herbicides, is reopened; to this limited extent, the appeal is granted.

Service connection for right ankle disability is denied.

Service connection for right lower lumbosacral radiculopathy (claimed as right leg injury) is denied. 


REMAND

Because the AOJ found that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, it did not reach the merits of that claim.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of the merits of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Although raised by the record, the Veteran has not been notified of the information and evidence necessary to substantiate a claim for secondary service connection for headaches and hypertension.  See 38 U.S.C.A. § 5103(a).  This should be corrected.

The record contains contradictory information with respect to whether the Veteran has received private medical care for problems with associated with hearing loss and/or tinnitus.  The Veteran himself has not reported any such treatment.  However, two AOJ audiology examination requests, dated in July 2007 and August 2009, both make reference to private medical records from American Family Hearing, the reports of which are not of record.  This needs to be clarified.

The record contains treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey, dated as early as June 2000.  However, the Veteran has reported that he began receiving treatment for a skin disability at that facility in 1997.  It is not entirely clear from the record whether efforts to obtain earlier records of treatment have been exhausted.  See 38 C.F.R. § 3.159(c)(2).  As such, further development is required.

As noted previously, recent information from the National Academy of Sciences (NAS) raises the issue of a possible association between hypertension and exposure to herbicides.  See Introduction, supra.  In addition, VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  Under the circumstances, the requirements for obtaining a medical examination and opinion with respect to the etiology of the Veteran's hypertension have been satisfied.  See, e.g., McLendon, supra.  Because no such examination or opinion has thus far been procured, additional development is required.

The Veteran was examined in March 2013 for purposes of obtaining an opinion with respect to the nature and etiology of his headaches.  The examiner endorsed the presence of headaches (although not as a "primary" headache disorder), and opined that it was less likely than not that the headaches were "secondary" to PTSD and medication therefor.  However, it is not clear from the examiner's opinion that, in opining as to the presence of a "secondary" relationship, she considered both direct causation and aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 414 (2013).  This needs to be clarified.

Updated records of the Veteran's VA treatment should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, the matters remaining on appeal are REMANDED for the following actions:

1.  Send the Veteran a letter notifying him of the evidence and information necessary to substantiate a claim for secondary service connection.  He should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Ask the Veteran to clarify whether he has received any treatment for hearing loss and/or tinnitus from American Family Hearing, and, if so, to provide a release for the records of such treatment.  Also ask him to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to any of the issues remaining on appeal.  If he provides the release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

3.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in East Orange, New Jersey, dated between January 1997 and June 2000 are associated with the record, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

4.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the East Orange VAMC since June 16, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA hypertension examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that hypertension had its onset in, or is otherwise attributable to, the Veteran's period of active service, to include as a result of his presumed in-service exposure to herbicides in Vietnam.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran's blood pressure was found to be 136/88 at the time of his discharge from service in December 1967.  The examiner should also consider recent information from the National Academy of Sciences (NAS) to the effect that there is a possible association between hypertension and exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014).

If it is the examiner's opinion that it is unlikely that hypertension had its onset in, or is otherwise attributable to, service, to include as a result of his presumed in-service exposure to herbicides, the examiner should offer a further opinion as to whether it is at least as likely as not that such disability has been caused or aggravated by the Veteran's service-connected PTSD, to include medication therefor.

In so doing, the examiner should consider, among other things, that VA has recognized, as a general matter, that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

A complete medical rationale for all opinions expressed must be provided.

6.  Also make arrangements to provide the record on appeal to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's headaches in March 2013.

The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's headaches had their onset during, or is otherwise related to, service, or have been caused or aggravated by the Veteran's service-connected disabilities (currently, PTSD and erectile dysfunction) and medication therefor.

If the March 2013 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran has been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


